DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s AFCP 2.0 request filed on 02 December 2020. Claim 1 was previously canceled. Claims 2-3, 8, 11-13, 18, and 21 have been currently amended. The Examiner contacted the Applicant’s representative to place the application in better condition for an allowance by filing an electronic Terminal Disclaimer to overcome the previous Double Patenting rejection. After conducting an interview, the Applicant’s representative filed an electronic terminal disclaimer on 11 December 2020. The electronic terminal disclaimer was approved on 11 December 2020.  Claims 2-21 remain pending.	

Terminal Disclaimer
4.	The terminal disclaimer filed on 11 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10,291,401 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
5.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 02 December 2020, with respect to the prior art not expressly disclosing forwarding information for the first request to an allocated security module instance of a plurality of security module instances operating on a hardware security module, the allocated security module having a private module key for decrypting the information for the first request, the first request encrypted under a public module key have been fully considered and are persuasive in view of applicant's arguments and the proposed claim amendments, see for example pages 9-12. Therefore, the 35 U.S.C. 103 rejection in view of Smith et al., Thom et al., and Pizano et al. for claims 2-21 have been withdrawn.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system for performing secure operations using stateless service-mediated security module instances offered as a web service through a resource provider environment. Claims 2 and 12 identifies the uniquely distinct features “forwarding information for the first request to an allocated security module instance of a plurality of security module instances operating on a hardware security module, the allocated security module having a private module key for decrypting the information for the first request, the first request encrypted under a public module key”.

However, Smith et al. fail to anticipate or render obvious the claimed limitations of forwarding information for the first request to an allocated security module instance of a plurality of security module instances operating on a hardware security module, the allocated security module having a private module key for decrypting the information for the first request, the first request encrypted under a public module key.
The closest prior art, Thom et al. (US Patent No. 9,735,968) discloses techniques for a trust service for a client device are described. In various implementations, a trust service is implemented remotely from a client device and provides various trust-related functions to the client device. According to various implementations, communication between a client device and a remote trust service is authenticated by a client identifier (ID) that is maintained by both the client device and the remote trust service. In at least 
However, Thom et al. fail to anticipate or render obvious the claimed limitations of forwarding information for the first request to an allocated security module instance of a plurality of security module instances operating on a hardware security module, the allocated security module having a private module key for decrypting the information for the first request, the first request encrypted under a public module key.
The closest prior art, Pizano et al. (Pub No. 2011/0060908) discloses a network-based biometric authentication system includes a client computer, a third party server, and a biometric authentication server. A user requests access to a web site hosted by the third party server via the client computer, wherein the third party server communicates a deployable object to the client computer. The client computer executes the deployable object, wherein the object enables the client computer to receive a user name, password, and biometric data from the user and to communicate the user name, password, and biometric data to the biometric authentication server in a secure fashion. The biometric authentication server authenticates the user name, password, and biometric data, and communicates the user name and password to the third party server, which attempts to verify the user name and password in a conventional manner and grants access to the user if the user name and password are verified. 

Therefore, claims 2 and 12 and the respective dependent claims 3-11 and 13-21 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        December 11, 2020

/KENDALL DOLLY/Primary Examiner, Art Unit 2436